DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 objected to because of the following informalities:  
Claims 1-6 should be written in proper format with a preamble, transitional phrase and body.
Claims 1-6 should not have reference to steps but should have each step incorporated in the claim element. For example, Claim 1 recites “Step 1: Image synthesis Generate annual synthesis…”. This is improper claim formatting and should be rewritten by either removal of the step, such as “
Claims 1-6 all need to specify numbers that are years and are otherwise considered numbers.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Numerous concepts are referenced in each claim which are not clearly identified or explained within the Specification to provide adequate notice to one of ordinary skill in the art to understand the invention or how to perform the disclosed invention.
For example, in Claim 1 a “NDVI strategy” is performed “Step 1.” However, no clear guidance is provided in the specification as to what a NDVI strategy is, how it is calculated and what “50% maximum” of the strategy is or performed to “generate the annual synthetic images”.
Likewise, in Claim 1 a “calculate slope based on the STRM DEM digital elevation data of the research area” is performed “Step 3.” However, no clear guidance is provided in the specification as to what a STRM DEM digital elevation data is, how it is obtained, or what slope is calculated from this data.
Another example, in Claim 1, “Step 1” includes multiple sub-elements that need to be clearly outlined in the element, such as the generation of annual synthesis images, generation of annual synthetic images, labeling the annual synthetic images. 
Another example, in Claim 1, “Step 1” it is unclear what “label them as b1, b2, b3, b4, b5 and b6” means and what is labeled and what the label organization is for the labels.
These are merely examples of elements that do not currently meet the 112(a) written description requirement. All elements of all claims require compliance and should be carefully reviewed and rewritten in such a way that one skilled in the art can understand how to carry out the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Numerous examples are provided for indefinite elements. The applicant must clearly define the invention to meet the written description requirement and must appropriately reference identified elements consistently throughout the claims. Below are examples of indefiniteness. All elements of all claims require compliance and should be carefully reviewed and rewritten to overcome rejection for indefiniteness.
Claims 1, 2 recites the limitation "NDVI strategy", "NDVI" and "NDVI values" in Claims 1, 2. The variation in labeling is unclear as to whether this is the same reference data or different data. There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 2 recites the limitation "region A" in Claims 1, 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 2 recites the limitation " " in Claims 1, 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1, 2 recites the limitation " Annual synthetic images" in Claims 1, 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 2, 4 recites the limitation "Blue band" in Claims 1, 2, 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 2, 4 recites the limitation "Green band" in Claims 1, 2, 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 2, 4 recites the limitation "Red band" in Claims 1, 2, 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 2, 4 recites the limitation "Near-infrared band" in Claims 1, 2, 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 2, 4 recites the limitation "Short wave near-infrared band 1" in Claims 1, 2, 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 2, 4 recites the limitation " Short wave near-infrared band 2" in Claims 1, 2, 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "NDVI_m1 and NDVI_m2" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "STRM DEM" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "formulae (1), formulae (2)-(8), formulae (9)-(15)" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
These are merely examples of elements that do not currently meet the 112(b) requirement for indefiniteness. All elements of all claims require compliance and should be carefully reviewed and rewritten to overcome 112(b) rejection for indefiniteness.

Claim 1, 2,  contains the trademark/trade name "Google Earth",  "Landsat 8".  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe images and, accordingly, the identification/description is indefinite.
These are merely examples of elements that do not currently meet the 112(b) requirement for indefiniteness. All elements of all claims require compliance and should be carefully reviewed and rewritten to overcome 112(b) rejections for indefiniteness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robson et al (Automated glacier detection, 2015) teaches a method to monitor glacier area changes including object-based image analysis based on pixel-based classification used for ice and snow detection used for landslide analysis.
	Deijns et al (Landslide timing detection, 2019) teaches a landslide detection analysis process including use of NDVI data and Landsat processing toward detection of timing for landslide.
	Tsuchida et al (Landslides Detection in Nepal Earthquake, 2015) teaches a method for large-scale landslide analysis and detection using satellite images including use of Landsat 8 and NDVI analysis.
	Li et al (CN 109767409) teaches a landslide detection process based on topographical changes and incorporates reflectance analysis at pixel resolution level.
	Ye et al (CN 105469058) teaches landslide detection including analysis of reflectance in the image for region of interest analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667